In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00201-CR
____________

LESTER RAY CALDWELL, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 338th District Court
Harris County, Texas
Trial Court Cause No. 956292



 
MEMORANDUM  OPINION
               Appellant pleaded guilty to the offense of robbery and, in accordance with
his plea bargain agreement with the State, the trial court sentenced appellant to
confinement for two years and six months.  Appellant filed a timely notice of appeal. 
We dismiss for lack of jurisdiction.
               In a plea-bargained case in which the punishment assessed does not exceed
the plea agreement, a defendant may appeal only those matters that were raised by
written motion filed and ruled on before trial, or after obtaining the trial court’s
permission to appeal.  Tex. R. App. P. 25.2(a)(2).
               The trial court’s certification of appellant’s right to appeal in this case states
that this is a plea-bargained case and appellant has no right to appeal, and also that
appellant waived his right to appeal.  The record supports the certification.  We must
dismiss an appeal if the trial court’s certification shows there is no right to appeal. 
See Tex. R. App. P. 25.2(d).
               Accordingly, we dismiss the appeal for lack of jurisdiction.
PER CURIAM
Panel consists of Justices Taft, Hanks, and Higley.
Do not publish.   Tex. R. App. P. 47.2(b).